Exhibit 10.2

ADVISORY AGREEMENT

BY AND AMONG

AMERICAN REALTY CAPITAL NEW YORK CITY REIT, INC.,

NEW YORK CITY OPERATING PARTNERSHIP, L.P.,

AND

NEW YORK CITY ADVISORS, LLC

Dated as of April 24, 2014





--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
Page
 
1.
DEFINITIONS
1


2.
APPOINTMENT
7


3.
DUTIES OF THE ADVISOR
7


4.
AUTHORITY OF ADVISOR
9


5.
FIDUCIARY RELATIONSHIP
9


6.
NO PARTNERSHIP OR JOINT VENTURE
9


7.
BANK ACCOUNTS
9


8.
RECORDS; ACCESS
10


9.
LIMITATIONS ON ACTIVITIES
10


10.
FEES
10


11.
EXPENSES
12


12.
OTHER SERVICES
14


13.
REIMBURSEMENT TO THE ADVISOR
14


14.
OTHER ACTIVITIES OF THE ADVISOR
14


15.
THE AMERICAN REALTY CAPITAL NAME
14


16.
TERM OF AGREEMENT
15


17.
TERMINATION BY THE PARTIES
15


18.
ASSIGNMENT TO AN AFFILIATE
15


19.
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION
15


20.
INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING PARTNERSHIP
AGREEMENT
16


21.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP
16


22.
INDEMNIFICATION BY ADVISOR
17


23.
NOTICES
17


24.
MODIFICATION
18


25.
SEVERABILITY
18


26.
GOVERNING LAW
18


27.
ENTIRE AGREEMENT
18


28.
NO WAIVER
18


29.
PRONOUNS AND PLURALS
18


30.
HEADINGS
18


31.
EXECUTION IN COUNTERPARTS
19






i

--------------------------------------------------------------------------------




ADVISORY AGREEMENT
THIS ADVISORY AGREEMENT (this “Agreement”) dated as of April 24, 2014, is
entered into among American Realty Capital New York City REIT, Inc., a Maryland
corporation (the “Company”), New York City Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), and New York City
Advisors, LLC, a Delaware limited liability company.
WITNESSETH
WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law and intends to qualify as a REIT (as defined
below);
WHEREAS, the Company is the general partner of the Operating Partnership;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided herein;
and
WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of the Company, on the terms and subject
to the conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.DEFINITIONS. As used in this Agreement, the following terms have the
definitions set forth below:
“Acquisition Expenses” means any and all expenses, exclusive of Acquisition
Fees, incurred by the Company, the Operating Partnership, the Advisor or any of
their Affiliates in connection with the selection, evaluation, acquisition,
origination, making or development of any Investments, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses and title insurance
premiums.
“Acquisition Fee” means the fee payable to the Advisor or its Affiliates
pursuant to Section 10(a).
“Advisor” means New York City Advisors, LLC, a Delaware limited liability
company, any successor advisor to the Company and the Operating Partnership, or
any Person to which New York City Advisors, LLC or any successor advisor
subcontracts substantially all its functions. Notwithstanding the foregoing, a
Person hired or retained by New York City Advisors, LLC to perform property
management and related services for the Company or the Operating Partnership
that is not hired or retained to perform substantially all the functions of New
York City Advisors, LLC with respect to the Company and the Operating
Partnership as a whole shall not be deemed to be an Advisor.
“Affiliate” or “Affiliated” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and (v)
any legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.






--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the preamble, and such term shall
include any amendment or supplement hereto from time to time.
“Annual Subordinated Performance Fee” means the fees payable to the Advisor or
its assignees pursuant to Section 10(e).
“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.
“Average Invested Assets” has the meaning set forth in the Articles of
Incorporation. For an equity interest owned in a Joint Venture, the calculation
of Average Invested Assets shall take into consideration the underlying Joint
Venture’s aggregate book value for the equity interest.
“Board of Directors” or “Board” means the Board of Directors of the Company.
“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.
“Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by the Advisor, or (ii) if any of the
following events occur: (A) the Advisor shall breach any material provision of
this Agreement, and after written notice of such breach, shall not cure such
default within thirty (30) days or have begun action within thirty (30) days to
cure the default which shall be completed with reasonable diligence; (B) the
Advisor shall be adjudged bankrupt or insolvent by a court of competent
jurisdiction, or an order shall be made by a court of competent jurisdiction for
the appointment of a receiver, liquidator, or trustee of the Advisor, for all or
substantially all its property by reason of the foregoing, or if a court of
competent jurisdiction approves any petition filed against the Advisor for
reorganization, and such adjudication or order shall remain in force or unstayed
for a period of thirty (30) days; or (C) the Advisor shall institute proceedings
for voluntary bankruptcy or shall file a petition seeking reorganization under
the federal bankruptcy laws, or for relief under any law for relief of debtors,
or shall consent to the appointment of a receiver for itself or for all or
substantially all its property, or shall make a general assignment for the
benefit of its creditors, or shall admit in writing its inability to pay its
debts, generally, as they become due.
“Change of Control” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, as enacted
and in force on the date hereof, whether or not the Company is then subject to
such reporting requirements; provided, however, that, without limitation, a
Change of Control shall be deemed to have occurred if: (i) any “person” (within
the meaning of Section 13(d) of the Exchange Act, as enacted and in force on the
date hereof) is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3, as enacted and in force on the date hereof, under the Exchange Act)
of securities of the Company representing 9.8% or more of the combined voting
power of the Company’s securities then outstanding; (ii) there occurs a merger,
consolidation or other reorganization of the Company which is not approved by
the Board of Directors; (iii) there occurs a sale, exchange, transfer or other
disposition of substantially all the assets of the Company to another Person,
which disposition is not approved by the Board of Directors; or (iv) there
occurs a contested proxy solicitation of the Stockholders that results in the
contesting party electing candidates to a majority of the Board of Directors’
positions next up for election.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.
“Company” has the meaning set forth in the preamble.

2

--------------------------------------------------------------------------------




“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of an asset which is reasonable, customary and
competitive in light of the size, type and location of the asset.
“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.
“Contract Sales Price” means the total consideration received by the Company for
the sale of an Investment.
“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by the Board of Directors to act as the dealer manager for the
Offering.
“Dealer Manager Fee” means the fee from the sale of Shares in a Primary
Offering, payable to the Dealer Manager for serving as the dealer manager of
such Primary Offering.
“Director” means a director of the Company.
“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.
“Excess Amount” has the meaning set forth in Section 13.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto. Reference to any provision of the
Exchange Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time.
“Expense Year” has the meaning set forth in Section 13.
“Financing Coordination Fee” means the fee payable to the Advisor or its
Affiliates pursuant to Section 10(d).
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Good Reason” means: (i) any failure to obtain a satisfactory agreement from any
successor to the Company or the Operating Partnership to assume and agree to
perform obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating Partnership.
“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.
“Indemnitee” has the meaning set forth in Section 21.
“Independent Director” has the meaning set forth in the Articles of
Incorporation.
“Independent Valuation Advisor” means a firm that is (i) engaged in the business
of conducting appraisals on real estate properties, (ii) not an Affiliate of the
Advisor and (iii) engaged by the Company with the Board’s approval to appraise
the Real Properties and other Investments pursuant to the Valuation Guidelines.

3

--------------------------------------------------------------------------------




“Insourced Acquisition Expenses” means Acquisition Expenses incurred in
connection with services performed by the Advisor or any of its Affiliates.
“Investments” means any investments by the Company or the Operating Partnership,
directly or indirectly, in Real Estate Assets, Real Estate Related Loans or any
other asset.
“Joint Ventures” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, limited liability company member, limited partner or general
partner, which are established to acquire or hold Investments.
“Listing” means the listing of the Common Stock on a national securities
exchange, or the inclusion of the Common Stock for trading in the
over-the-counter-market.
“Loans” means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.
“Market Check” means an analysis comparing (a) the amount of Insourced
Acquisition Expenses paid in the previous calendar year to the Advisor or any of
its Affiliates with (b) the projected amount of Acquisition Expenses for the
following calendar year assuming that a Person other than the Advisor or its
Affiliates performs substantially similar services for a substantially similar
amount of Investments.
“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts as revised and adopted by the North American Securities
Administrators Association on May 7, 2007, as the same may be amended from time
to time.
“NAV” means the Company’s net asset value, calculated pursuant to the Valuation
Guidelines.
“NAV Pricing Start Date” means the first date on which the Company calculates
NAV.
“Net Income” means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts, impairments or other similar
non‑cash reserves and excluding any gain from the sale of the Company’s assets.
“Notice” has the meaning set forth in Section 23.
“Offering” means any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act.
“Operating Partnership” has the meaning set forth in the preamble.
“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership, dated as of April 24, 2014, among the Company, New
York City Special Limited Partnership, LLC, and the Advisor, as the same may be
amended from time to time.
“OP Units” means units of limited partnership interest in the Operating
Partnership.
“Organization and Offering Expenses” means all expenses (other than the Selling
Commission and the Dealer Manager Fee) to be paid by the Company in connection
with an Offering, including legal, accounting, printing, mailing and filing
fees, charges of the escrow holder and transfer agent, charges of the Advisor
for administrative services related to the issuance of Shares in an Offering,
reimbursement of the Advisor for costs in connection with preparing supplemental
sales materials, the cost of bona fide training and education meetings held by
the Company (primarily the travel, meal and lodging costs of the registered
representatives of broker-dealers), attendance and sponsorship fees and cost
reimbursement for employees of the Company’s Affiliates to attend retail

4

--------------------------------------------------------------------------------




seminars conducted by broker-dealers and, in special cases, reimbursement to
soliciting broker-dealers for technology costs associated with an Offering,
costs and expenses related to such technology costs, and costs and expenses
associated with facilitation of the marketing of the Shares and the ownership of
Shares by such broker‑dealers’ customers.
“Person” has the meaning set forth in the Articles of Incorporation.
“Primary Offering” means the portion of an Offering other than the Shares
offered pursuant to the Company’s distribution reinvestment plan.
“Prospectus” means a final prospectus of the Company filed pursuant to Rule
424(b) of the Securities Act, as the same may be amended or supplemented from
time to time.
“Real Estate Assets” means any investment by the Company or the Operating
Partnership in unimproved and improved Real Property (including fee or leasehold
interests, options and leases), directly, through one or more subsidiaries or
through a Joint Venture.
“Real Estate Commission” means the fees payable to the Advisor pursuant to
Section 10(c).
“Real Estate Related Loans” means any investments in mortgage loans and other
types of real estate related debt financing, including, mezzanine loans, bridge
loans, convertible mortgages, wraparound mortgage loans, construction mortgage
loans, loans on leasehold interests and participations in such loans, by the
Company or the Operating Partnership, directly, through one or more subsidiaries
or through a Joint Venture.
“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.
“Registration Statement” means the Company’s registration statement on Form S-11
(File No. 333‑194135) and the prospectus contained therein.
“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
loans secured by real estate or both, as defined pursuant to Sections 856
through 860 of the Code and any successor or other provisions of the Code
relating to real estate investment trusts (including provisions as to the
attribution of ownership of beneficial interests therein) and the regulations
promulgated thereunder.
“Sale” or “Sales” means any transaction or series of transactions whereby: (i)
the Company or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its direct or indirect ownership of any Real Estate
Assets, Loan or other Investment or portion thereof, including the lease of any
Real Estate Assets consisting of a building only, and including any event with
respect to any Real Estate Assets that gives rise to a significant amount of
insurance proceeds or condemnation awards; (ii) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all the direct or indirect interest of the
Company or the Operating Partnership in any Joint Venture in which it is a
co-venturer, member or partner; (iii) any Joint Venture directly or indirectly
(except as described in other subsections of this definition) in which the
Company or the Operating Partnership as a co-venturer, member or partner sells,
grants, transfers, conveys, or relinquishes its direct or indirect ownership of
any Real Estate Assets or portion thereof, including any event with respect to
any Real Estate Assets which gives rise to insurance claims or condemnation
awards; or (iv) the Company or the Operating Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its direct or indirect interest in any Real Estate
Related Loans or portion thereof (including with respect to any Real Estate
Related Loan, all payments thereunder or in satisfaction thereof other than
regularly scheduled interest payments) and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (v) the Company
or the Operating

5

--------------------------------------------------------------------------------




Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its direct
or indirect ownership of any other asset not previously described in this
definition or any portion thereof, but not including any transaction or series
of transactions specified in clauses (i) through (v) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more assets within 180 days thereafter.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
“Selling Commission” means the fee payable to the Dealer Manager and reallowable
to Soliciting Dealers with respect to Shares sold by them in a Primary Offering.
“Shares” means the shares of beneficial interest or of common stock of the
Company of any class or series, including Common Stock, that has the right to
elect the Directors of the Company.
“Soliciting Dealers” means broker-dealers that are members of FINRA, or that are
exempt from broker‑dealer registration, and that, in either case, have executed
soliciting dealer or other agreements with the Dealer Manager to sell Shares.
“Sponsor” means American Realty Capital III, LLC, a Delaware limited liability
company.
“Stockholders” means the holders of record of the Shares as maintained on the
books and records of the Company or its transfer agent.
“Subordinated Participation Interest” means a profits interest in the Operating
Partnership designated as a Class B Unit in accordance with the terms of the
Operating Partnership Agreement.
“Termination Date” means the date of termination of this Agreement.
“Total Operating Expenses” has the meaning set forth in the Articles of
Incorporation. The definition of “Total Operating Expenses” set forth above is
intended to encompass only those expenses which are required to be treated as
Total Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.
“Total Return to Stockholders” means receipt by Stockholders of an annual
cumulative, pre-tax, non‑compounded return on the capital contributed by
Stockholders in excess of a return of capital contributions to Stockholders.
“Valuation Guidelines” means the valuation guidelines adopted by the Board, as
may be amended from time to time.
“2%/25% Guidelines” has the meaning set forth in Section 13.
2.    APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor to perform the services set forth herein on
the terms and subject to the conditions set forth in this Agreement and subject
to the supervision of the Board, and the Advisor hereby accepts such
appointment.
3.    DUTIES OF THE ADVISOR. The Advisor will use its reasonable best efforts to
present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. In performance of this
undertaking, subject to the supervision of the Board

6

--------------------------------------------------------------------------------




and consistent with the provisions of the Articles of Incorporation, By-laws and
the Operating Partnership Agreement, the Advisor, directly or indirectly, will:
(a)    serve as the Company’s and the Operating Partnership’s investment and
financial advisor;
(b)    provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
necessary for the day-to-day management of the operations of the Company and the
Operating Partnership;
(c)    investigate, select and, on behalf of the Company and the Operating
Partnership, engage and conduct business with and supervise the performance of
such Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder (including consultants, accountants, correspondents,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners,
property managers, real estate management companies, real estate operating
companies, securities investment advisors, mortgagors, the registrar and the
transfer agent and any and all agents for any of the foregoing), including
Affiliates of the Advisor and Persons acting in any other capacity deemed by the
Advisor necessary or desirable for the performance of any of the foregoing
services (including entering into contracts in the name of the Company and the
Operating Partnership with any of the foregoing);
(d)    consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of Investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;
(e)    subject to the provisions of Section 4, (i) participate in formulating an
investment strategy and asset allocation framework; (ii) locate, analyze and
select potential Investments; (iii) structure and negotiate the terms and
conditions of transactions pursuant to which acquisitions and dispositions of
Investments will be made; (iv) research, identify, review and recommend
acquisitions and dispositions of Investments to the Board and make Investments
on behalf of the Company and the Operating Partnership in compliance with the
investment objectives and policies of the Company; (v) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with,
Investments; (vi) enter into leases and service contracts for Real Estate Assets
and, to the extent necessary, perform all other operational functions for the
maintenance and administration of such Real Estate Assets; (vii) actively
oversee and manage Investments for purposes of meeting the Company’s investment
objectives and reviewing and analyzing financial information for each of the
Investments and the overall portfolio; (viii) select Joint Venture partners,
structure corresponding agreements and oversee and monitor these relationships;
(ix) oversee, supervise and evaluate Affiliated and non-Affiliated property
managers who perform services for the Company or the Operating Partnership; (x)
oversee Affiliated and non-Affiliated Persons with whom the Advisor contracts to
perform certain of the services required to be performed under this Agreement;
(xi) manage accounting and other record-keeping functions for the Company and
the Operating Partnership, including reviewing and analyzing the capital and
operating budgets for the Real Estate Assets and generating an annual budget for
the Company; (xii) recommend various liquidity events to the Board when
appropriate; and (xiii) source and structure Real Estate Related Loans;
(f)    upon request, provide the Board with periodic reports regarding
prospective investments;
(g)    make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;
(h)    negotiate on behalf of the Company and the Operating Partnership with
banks or other lenders for Loans to be made to the Company, the Operating
Partnership or any of their subsidiaries, and negotiate with investment banking
firms and broker-dealers on behalf of the Company, the Operating Partnership or
any of their subsidiaries, or negotiate private sales of Shares or obtain Loans
for the Company, the Operating Partnership or

7

--------------------------------------------------------------------------------




any of their subsidiaries, but in no event in such a manner so that the Advisor
shall be acting as broker-dealer or underwriter; provided, however, that any
fees and costs payable to third parties incurred by the Advisor in connection
with the foregoing shall be the responsibility of the Company, the Operating
Partnership or any of their subsidiaries;
(i)    obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;
(j)    from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its Affiliates;
(k)    provide the Company and the Operating Partnership with all necessary cash
management services;
(l)    deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Real Estate Assets
as may be required to be obtained by the Board;
(m)    notify the Board of all proposed material transactions before they are
completed;
(n)    effect any private placement of OP Units, tenancy-in-common (TIC) or
other interests in Investments as may be approved by the Board;
(o)    perform investor-relations and Stockholder communications functions for
the Company;
(p)    render such services as may be reasonably determined by the Board of
Directors consistent with the terms and conditions herein;
(q)    maintain the Company’s accounting and other records and assist the
Company in filing all reports required to be filed by it with the Securities and
Exchange Commission, the Internal Revenue Service and other regulatory agencies;
(r)    do all things reasonably necessary to assure its ability to render the
services described in this Agreement;
(s)    at the end of each quarter, calculate the NAV as provided in the
Registration Statement, and in connection therewith, obtain appraisals performed
by the Independent Valuation Advisor;
(t)    supervise one or more Independent Valuation Advisor and, if and when
necessary, recommend to the Board its replacement;
(u)    from time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
the Operating Partnership under this Agreement;
(v)    make reports to the Independent Directors each quarter of the investments
that have been made by other programs sponsored by the Advisor or any of its
Affiliates, as well as any investments that have been made by the Advisor or any
of its Affiliates directly, in each case to the extent such investments
constitute a conflict of interest or a potential conflict of interest with the
investment policies and objectives of the Company;
(w)    manage and coordinate with the transfer agent the monthly distribution
process and payments to Stockholders;

8

--------------------------------------------------------------------------------




(x)    provide the Company’s officers and the Board with timely updates related
to the overall regulatory environment affecting the Company, as well as managing
compliance with such matters, including compliance with the Sarbanes Oxley Act
of 2002;
(y)    consult with the Company’s officers and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto; and
(z)    perform all reporting, record keeping, internal controls and similar
matters in a manner that allows the Company to comply with applicable law,
including federal and state securities laws and the Sarbanes Oxley Act of 2002.
Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, the Advisor may delegate any of the foregoing duties to any
Person so long as the Advisor or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3.
4.    AUTHORITY OF ADVISOR.
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 9), and subject to the continuing and
exclusive authority of the Board over the supervision of the Company, the
Company, acting on the authority of the Board of Directors, hereby delegates to
the Advisor the authority to perform the services described in Section 3.
(b)    Notwithstanding anything herein to the contrary, all Investments will
require the prior approval of the Board, any particular Directors specified by
the Board or any committee of the Board specified by the Board, as the case may
be.
(c)    If a transaction requires approval by the Independent Directors, the
Advisor will deliver to the Independent Directors all documents and other
information reasonably required by them to evaluate properly the proposed
transaction.
(d)    The Board may, at any time upon the giving of Notice to the Advisor,
modify or revoke the authority set forth in this Section 4; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.
5.    FIDUCIARY RELATIONSHIP. The Advisor, as a result of its relationship with
the Company and the Operating Partnership pursuant to this Agreement, has a
fiduciary responsibility and duty to the Company and its Stockholders.
6.    NO PARTNERSHIP OR JOINT VENTURE. Except as provided in Section 10(h), the
parties to this Agreement are not partners or joint venturers with each other
and nothing herein shall be construed to make them partners or joint venturers
or impose any liability as such on either of them.
7.    BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in the name of the Company or the Operating Partnership and may collect
and deposit into any such account or accounts, and disburse from any such
account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve; provided,
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company.
8.    RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time and from time to time. The Advisor shall at all reasonable times have
access to the books and records of the Company and the Operating Partnership.

9

--------------------------------------------------------------------------------




9.    LIMITATIONS ON ACTIVITIES. Notwithstanding anything herein to the
contrary, the Advisor shall refrain from taking any action which, in its sole
judgment, or in the sole judgment of the Company, made in good faith, would (a)
adversely affect the status of the Company as a REIT, unless the Board has
determined that REIT qualification is not in the best interests of the Company
and its Stockholders, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Operating Partnership or the Shares, or otherwise not be
permitted by the Articles of Incorporation or By-laws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
10.    FEES.
(a)    Acquisition Fee. Subject to Section 10(b), the Company shall pay an
Acquisition Fee to the Advisor or its Affiliates as compensation for services
rendered in connection with the investigation, selection and acquisition (by
purchase, investment or exchange) of Investments. If the Advisor is terminated
without Cause pursuant to Section 17(a), the Advisor or its Affiliates shall be
entitled to an Acquisition Fee for any Investments acquired after the
Termination Date for which a contract to acquire any such Investment had been
entered into at or prior to the Termination Date. The total Acquisition Fee
payable to the Advisor or its Affiliates shall equal one and one-half percent
(1.5%) of the Contract Purchase Price of each Investment. The purchase price
allocable for an Investment held through a Joint Venture shall equal the product
of (i) the Contract Purchase Price of the Investment and (ii) the direct or
indirect ownership percentage in the Joint Venture held directly or indirectly
by the Company or the Operating Partnership. For purposes of this Section 10(a),
“ownership percentage” shall be the percentage of capital stock, membership
interests, partnership interests or other equity interests held by the Company
or the Operating Partnership, without regard to classification of such equity
interests. The Company shall pay to the Advisor or its Affiliates the
Acquisition Fee promptly upon the closing of the Investment. The Acquisition Fee
shall cover services rendered by the Advisor or its Affiliates until such time
as a letter of intent to purchase such Investment has been submitted to the
seller by the Advisor and the Advisor has presented a detailed investment
memorandum to the Board of Directors for approval. In addition, if during the
period ending two years after the close of the initial Offering, the Company
sells an Investment and then reinvests in other Investments, the Company will
pay to the Advisor or its Affiliates one percent (1.0%) of the Contract Purchase
Price of the Investments.
(b)    Limitation on Total Acquisition Fees, Financing Coordination Fees and
Acquisition Expenses.
(i)    The total of all “Acquisition Fees” (as defined in the Articles of
Incorporation), Financing Coordination Fees and Acquisition Expenses payable in
connection with the Company’s total portfolio of Investments and reinvestments,
if any, shall be reasonable and shall not exceed an amount equal to four and
one-half percent (4.5%) of the Contract Purchase Price of the Company’s total
portfolio of Investments or four and one-half percent (4.5%) of the amount
advanced for the Company’s total portfolio of Investments; provided, however,
that once all the proceeds from the initial Offering have been fully invested,
the total of all Acquisition Fees and Financing Coordination Fees shall not
exceed one and one-half percent (1.5%) of the Contract Purchase Price of all the
Investments acquired.
(ii)    The total of all Acquisition Fees, Financing Coordination Fees and
Acquisition Expenses payable in connection with any Investment or any
reinvestment shall be reasonable and shall not exceed an amount equal to four
and one-half percent (4.5%) of the Contract Purchase Price of the Investment or
four and one-half percent (4.5%) of the amount advanced for any Investment;
provided, further, however, that a majority of the Directors (including a
majority of the Independent Directors) not otherwise interested in the
transaction may approve fees and expenses in excess of these limits if they
determine the transaction to be commercially competitive, fair and reasonable to
the Company.

10

--------------------------------------------------------------------------------




(c)    Real Estate Commission. In connection with a Sale of a Real Estate Asset
in which the Advisor or any Affiliate or agent of the Advisor provides a
substantial amount of services, as determined by the Independent Directors, the
Company shall pay to the Advisor or its assignees a Real Estate Commission up to
the lesser of (i) two percent (2.0%) of the Contract Sales Price of such Real
Estate Asset or (ii) one-half of the Competitive Real Estate Commission paid if
a non-Affiliate broker is also involved; provided, however, that in no event may
the Real Estate Commission paid to the Advisor, its Affiliates and
non-Affiliates, exceed the lesser of six percent (6.0%) of the Contract Sales
Price and a Competitive Real Estate Commission.
(d)    Financing Coordination Fee. The Company shall pay a Financing
Coordination Fee to the Advisor or its assignees in connection with the
financing of any Investment, assumption of any Loans with respect to any
Investment or refinancing of any Loan in an amount equal to 0.75% of the amount
made available and/or outstanding under any such Loan, including any assumed
Loan. The Advisor may reallow some of or all this Financing Coordination Fee to
reimburse third parties with whom it may subcontract to procure any such Loan.
(e)    Annual Subordinated Performance Fee. The Company may pay the Advisor an
Annual Subordinated Performance Fee calculated on the basis of the Total Return
to Stockholders, payable monthly in arrears in any year in which the Company’s
Total Return to Stockholders exceeds six percent (6%) per annum, in an amount
equal to fifteen percent (15%) of the excess Total Return to Stockholders,
provided, that the Annual Subordinated Performance Fee shall not exceed ten
percent (10%) of the aggregate Total Return to Stockholders for such year.
(f)    Payment of Fees. In connection with the Acquisition Fee, Real Estate
Commission, Annual Subordinated Performance Fee and Financing Coordination Fee,
the Company shall pay such fees to the Advisor or its assignees in cash, in
Shares, or a combination of both, the form of payment to be determined in the
sole discretion of the Advisor. For the purposes of the payment of any fees in
Shares, (i) if at the applicable time an Offering is underway, (a) prior to the
NAV Pricing Start Date, each Share shall be valued at the per-share offering
price of the Shares in such Offering minus the maximum Selling Commissions and
Dealer Manager Fee allowed in such Offering, and (b) after the NAV Pricing Start
Date, each Share shall be valued at the then-current NAV per Share; and (ii) at
all other times, each Share shall be valued by the Board in good faith (A) at
the estimated value thereof, calculated in accordance with the provisions of
NASD Rule 2340(c)(1) (or any successor or similar FINRA rule), or (B) if no such
rule shall then exist, at the fair market value thereof.
(g)    Exclusion of Certain Transactions.
(i)    If the Company or the Operating Partnership shall propose to enter into
any transaction in which the Advisor, any Affiliate of the Advisor or any of the
Advisor’s directors or officers has a direct or indirect interest, then such
transaction shall be approved by a majority of the Board not otherwise
interested in such transaction, including a majority of the Independent
Directors.
(ii)    Neither the Company nor the Operating Partnership shall make Loans to
the Advisor or any Affiliate thereof or any officers of the Company or Directors
except Mortgages (as defined in the Articles of Incorporation) pursuant to
Section 9.3(iii) of the Articles of Incorporation (or any successor provision)
or loans to wholly owned subsidiaries of the Company. None of the Advisor nor
any Affiliate thereof, or any officers of the Company or Directors, shall make
loans to the Company or the Operating Partnership, or to Joint Ventures, unless
approved by a majority of the Directors (including a majority of the Independent
Directors) not otherwise interested in such transaction as fair, competitive,
and commercially reasonable, and no less favorable to the Company or Operating
Partnership, as applicable, than comparable loans between unaffiliated parties.
(iii)    The Company and the Operating Partnership may enter into Joint Ventures
with the Advisor or its Affiliates provided that (a) a majority of Directors
(including a majority of Independent Directors) not otherwise interested in the
transaction approves the transaction as

11

--------------------------------------------------------------------------------




being fair and reasonable to the Company or Operating Partnership, as
applicable, and (b) the investment by the Company or Operating Partnership, as
applicable, is on substantially the same terms as those received by other joint
venturers.
(iv)    If the Board elects to internalize any management services provided by
the Advisor, neither the Company nor the Operating Partnership shall pay any
compensation or other remuneration to the Advisor or its Affiliates in
connection with such internalization of management services.
(h)    Subordinated Participation Interests. The Company shall cause the
Operating Partnership to periodically issue Subordinated Participation Interests
in the Operating Partnership to the Advisor or its assignees, pursuant to the
terms and conditions contained in the Operating Partnership Agreement, in
connection with the Advisor’s (or its assignees’) management of the Operating
Partnership’s assets.
(i)    Limitation on Insourced Acquisition Expenses.
(i)    The total of all Insourced Acquisition Expenses with respect to any
Investment shall initially be fixed at, and shall not exceed, 0.50% of the
Contract Purchase Price of the Investment or 0.50% of the amount advanced for an
Investment, which the Company shall pay to the Advisor or its Affiliate at the
closing of each Investment.
(ii)    The total of all Insourced Acquisition Expenses for any calendar year
shall initially be fixed at, and shall not exceed, 0.50% of the Contract
Purchase Price of the Investments acquired during such period or 0.50% of the
amounts advanced for the Investments made during such period (to be prorated for
any partial calendar year); provided, however, within a reasonable period of
time following the end of each such calendar year, the Company shall perform a
Market Check and provide the results thereof to the Advisor within a reasonable
period of time and, if the result of the Market Check is that the projected
amount of Acquisition Expenses that would be incurred if substantially similar
services with respect to a substantially similar amount of properties were to be
provided by a Person other than the Advisor or any of its Affiliates during the
subsequent calendar year is lower than the amount of Insourced Acquisition
Expenses paid to the Advisor or its Affiliates during the previous calendar
year, either (A) the Advisor shall agree to reduce the cap on the Insourced
Acquisition Expenses until the next Market Check such that the cap on Insourced
Acquisition Expenses does not exceed the projected amount of Acquisition
Expenses that would be incurred if substantially similar services with respect
to a substantially similar amount of properties were to be provided by a Person
other than the Advisor or any of its Affiliates during the subsequent calendar
year or (B) the Company may outsource to a Person other than the Advisor or its
Affiliate certain services previously provided by the Advisor or its Affiliates
until the next Market Check.
11.    EXPENSES.
(a)    In addition to the compensation paid to the Advisor pursuant to Section
10, the Company or the Operating Partnership shall pay directly or reimburse the
Advisor for all the expenses paid or incurred by the Advisor or its Affiliates
in connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement, including, the following:
(iii)    Organization and Offering Expenses, including third-party due diligence
fees related to the Primary Offering, as set forth in detailed and itemized
invoices; provided, however, that the Company shall not reimburse the Advisor to
the extent such reimbursement would cause the total amount of Organization and
Offering Expenses paid by the Company and the Operating Partnership to exceed
two percent (2.0%) of the Gross Proceeds raised in all Primary Offerings;

12

--------------------------------------------------------------------------------




(iv)    Acquisition Expenses, subject to the limitations set forth in Section
10(b), and a specific reimbursement to the Advisor not to exceed 0.10% of the
Contract Purchase Price of an Investment for legal expenses it or its Affiliates
incur in connection with the selection, evaluation and acquisition of an
Investment, also subject to the limitations set forth in Section 10(b);
(v)    the actual cost of goods and services used by the Company and obtained
from entities not Affiliated with the Advisor;
(vi)    interest and other costs for Loans, including discounts, points and
other similar fees;
(vii)    taxes and assessments on income of the Company or Investments;
(viii)    costs associated with insurance required in connection with the
business of the Company or by the Board;
(ix)    expenses of managing and operating Investments owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;
(x)    all expenses in connection with payments to the Directors for attending
meetings of the Board and Stockholders;
(xi)    expenses associated with a Listing, if applicable, or with the issuance
and distribution of Shares, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, listing and registration fees;
(xii)    expenses connected with payments of Distributions;
(xiii)    expenses of organizing, revising, amending, converting, modifying or
terminating the Company, the Operating Partnership or any subsidiary thereof or
the Articles of Incorporation, By-laws or governing documents of the Operating
Partnership or any subsidiary of the Company or the Operating Partnership;
(xiv)    expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;
(xv)    administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, however, that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee and no reimbursement shall be made for salaries,
bonuses or benefits to be paid to the Company’s executive officers; and
(xvi)    audit, accounting and legal fees.
(b)    Commencing upon the earlier to occur of (i) the fifth fiscal quarter
after the Company makes its first Investment and (ii) six (6) months after the
commencement of the initial Offering, expenses incurred by the Advisor on behalf
of the Company and the Operating Partnership or in connection with the services
provided by the Advisor hereunder and payable pursuant to this Section 11 shall
be reimbursed (excluding Insourced Acquisition Expenses, which shall be paid as
described in Section 10(i) of this Agreement), no less than monthly, to the
Advisor.

13

--------------------------------------------------------------------------------




12.    OTHER SERVICES. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than those set forth in Section 3, such services
shall be separately compensated at such customary rates and in such customary
amounts as are agreed upon by the Advisor and the Board, including a majority of
the Independent Directors, subject to the limitations contained in the Articles
of Incorporation, and shall not be deemed to be services pursuant to the terms
of this Agreement.
13.    REIMBURSEMENT TO THE ADVISOR. The Company shall not reimburse the Advisor
at the end of any fiscal quarter in which Total Operating Expenses incurred by
the Advisor for the four (4) consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of two percent (2%) of
Average Invested Assets and twenty-five percent (25%) of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company or, at the option of the Company,
subtracted from the Total Operating Expenses reimbursed during the subsequent
fiscal quarter. If there is an Excess Amount in any Expense Year and the
Independent Directors determine that such excess was justified based on unusual
and nonrecurring factors which they deem sufficient, then the Excess Amount may
be carried over and included in Total Operating Expenses in subsequent Expense
Years and reimbursed to the Advisor in one or more of such years, provided that
there shall be sent to the Stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Directors considered
in determining that such excess expenses were justified. Such determination
shall be reflected in the minutes of the meetings of the Board. All figures used
in the foregoing computation shall be determined in accordance with GAAP applied
on a consistent basis.
14.    OTHER ACTIVITIES OF THE ADVISOR. Except as set forth in this Section 14,
nothing herein contained shall prevent the Advisor or any of its Affiliates from
engaging in or earning fees from other activities, including the rendering of
advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Sponsor or its Affiliates; nor
shall this Agreement limit or restrict the right of any director, officer,
member, partner, employee or stockholder of the Advisor or any of its Affiliates
to engage in or earn fees from any other business or to render services of any
kind to any other Person and earn fees for rendering such services; provided,
however, that the Advisor must devote sufficient resources to the Company’s
business to discharge its obligations to the Company under this Agreement. The
Advisor may, with respect to any Investment in which the Company is a
participant, also render advice and service to each and every other participant
therein, and earn fees for rendering such advice and service. Specifically, it
is contemplated that the Company may enter into Joint Ventures or other similar
co-investment arrangements with certain Persons, and pursuant to the agreements
governing such Joint Ventures or arrangements, the Advisor may be engaged to
provide advice and service to such Persons, in which case the Advisor will earn
fees for rendering such advice and service.
The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other Person. If the
Advisor, Director or Affiliates thereof have sponsored other investment programs
with similar investment objectives which have investment funds available at the
same time as the Company, the Advisor shall inform the Board of the method to be
applied by the Advisor in allocating investment opportunities among the Company
and competing investment entities and shall provide regular updates to the Board
of the investment opportunities provided by the Advisor to competing programs in
order for the Board (including the Independent Directors) to fulfill its duty to
ensure that the Advisor and its Affiliates use their reasonable best efforts to
apply such method fairly to the Company.
15.    THE AMERICAN REALTY CAPITAL NAME. The Advisor and its Affiliates have or
may have a proprietary interest in the names “American Realty Capital,” “ARC”
and “AR Capital.” The Advisor hereby grants to the Company, to the extent of any
proprietary interest the Advisor may have in any of the names “American Realty
Capital,” “ARC” and “AR Capital,” a non-transferable, non-assignable,
non-exclusive, royalty‑free right and license to use the names “American Realty
Capital,” “ARC” and “AR Capital” during the term of this Agreement. The Company
agrees that the Advisor and its Affiliates will have the right to approve of any
use by the Company of the names “American Realty Capital,” “ARC” and “AR
Capital,” such approval not to be unreasonably withheld or delayed. Accordingly,
and in recognition of this right, if at any time the Company ceases

14

--------------------------------------------------------------------------------




to retain the Advisor or one of its Affiliates to perform advisory services for
the Company, the Company will, promptly after receipt of written request from
the Advisor, cease to conduct business under or use the names “American Realty
Capital,” “ARC” and “AR Capital” or any derivative thereof and the Company shall
change its name and the names of any of its subsidiaries to a name that does not
contain the names “American Realty Capital,” “ARC” and “AR Capital” or any other
word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates. At such time, the Company will also make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to the words “American Realty Capital,” “ARC” and “AR Capital.”
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having any of the names “American Realty Capital,” “ARC” and “AR Capital” as a
part of their name, all without the need for any consent (and without the right
to object thereto) by the Company. Neither the Advisor nor any of its Affiliates
makes any representation or warranty, express or implied, with respect to the
names “American Realty Capital,” “ARC” and “AR Capital” licensed hereunder or
the use thereof (including without limitation as to whether the use of the names
“American Realty Capital,” “ARC” and “AR Capital” will be free from infringement
of the intellectual property rights of third parties. Notwithstanding the
preceding, the Advisor represents and warrants that it is not aware of any
pending claims or litigation or of any claims threatened in writing regarding
the use or ownership of the names “American Realty Capital,” “ARC” and “AR
Capital.”
16.    TERM OF AGREEMENT. This Agreement shall continue in force for a period of
one year from the date hereof. Thereafter, the term may be renewed for an
unlimited number of successive one-year terms upon mutual consent of the
parties.
17.    TERMINATION BY THE PARTIES. This Agreement may be terminated upon sixty
(60) days’ prior written notice (a) by the Independent Directors of the Company
or the Advisor, without Cause and without penalty, (b) by the Advisor for Good
Reason, or (c) by the Advisor upon a Change of Control; provided, that
termination of this Agreement with Cause shall be upon forty-five (45) days’
prior written notice. The provisions of Sections 15 and 19 through 31
(inclusive) of this Agreement shall survive any expiration or earlier
termination of this Agreement.
18.    ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor
to an Affiliate with the approval of a majority of the Directors (including a
majority of the Independent Directors). The Advisor may assign any rights to
receive fees or other payments under this Agreement to any Person without
obtaining the approval of the Directors. This Agreement shall not be assigned by
the Company or the Operating Partnership without the consent of the Advisor,
except in the case of an assignment by the Company or the Operating Partnership
to a Person which is a successor to all the assets, rights and obligations of
the Company or the Operating Partnership, and which the Board (including a
majority of the Independent Directors) has determined possesses sufficient
qualifications to perform the advisory function for the Company, in which case
such successor Person shall be bound hereunder and by the terms of said
assignment in the same manner as the Company or the Operating Partnership, as
applicable, is bound by this Agreement.
19.    PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.
(a)    Amounts Owed. After the Termination Date, the Advisor shall be entitled
to receive from the Company or the Operating Partnership within thirty (30) days
after the effective date of such termination all amounts then accrued and owing
to the Advisor, including all its interest in the Company’s income, losses,
distributions and capital by payment of an amount equal to the then-present fair
market value of the Advisor’s interest, subject to the 2%/25% Guidelines to the
extent applicable.
(b)    Advisor’s Duties. The Advisor shall promptly upon termination of this
Agreement:
(i)    pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement,

15

--------------------------------------------------------------------------------




after deducting any accrued compensation and reimbursement for its expenses to
which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and
(iv)    cooperate with the Company and the Operating Partnership to provide an
orderly management transition.
20.    INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING
PARTNERSHIP AGREEMENT. To the extent that the Articles of Incorporation or the
Operating Partnership Agreement as in effect on the date hereof impose
obligations or restrictions on the Advisor or grant the Advisor certain rights
which are not set forth in this Agreement, the Advisor shall abide by such
obligations or restrictions and such rights shall inure to the benefit of the
Advisor with the same force and effect as if they were set forth herein.
21.    INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP.
(a)    The Company and the Operating Partnership, jointly and severally, shall
indemnify and hold harmless the Advisor and its Affiliates, as well as their
respective officers, directors, equity holders, members, partners, stockholders,
other equity holders and employees (collectively, the “Indemnitees,” and each,
an “Indemnitee”), from and against all losses, claims, damages, losses, joint or
several, expenses (including reasonable attorneys’ fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts (collectively,
“Losses,” and each, a “Loss”) arising in the performance of their duties
hereunder, including reasonable attorneys’ fees, to the extent such Losses are
not fully reimbursed by insurance, and to the extent that such indemnification
would not be inconsistent with the laws of the State of New York, the Articles
of Incorporation or the provisions of Section II.G of the NASAA REIT Guidelines.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of an Indemnitee for any Loss suffered by such
Indemnitee, nor shall they provide that an Indemnitee be held harmless for any
Loss suffered by the Company and the Operating Partnership, unless all the
following conditions are met:
(i)    the Indemnitee has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interest of the Company and
the Operating Partnership;
(ii)    the Indemnitee was acting on behalf of, or performing services for, the
Company or the Operating Partnership;
(iii)    such Loss was not the result of negligence or willful misconduct by the
Indemnitee; and
(iv)    such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets and not from the Stockholders.
(b)    Notwithstanding the foregoing, an Indemnitee shall not be indemnified by
the Company and the Operating Partnership for any Losses arising from or out of
an alleged violation of federal or state securities laws by such Indemnitee
unless one or more of the following conditions are met:
(i)    there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

16

--------------------------------------------------------------------------------




(ii)    such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction as to the Indemnitee; or
(iii)    a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company or the Operating Partnership were
offered or sold as to indemnification for violation of securities laws.
(c)    In addition, the advancement of the Company’s or the Operating
Partnership’s funds to an Indemnitee for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all the following conditions are satisfied:
(i)    the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;
(ii)    the legal action is initiated by a third party who is not a Stockholder
or the legal action is initiated by a Stockholder acting in such Stockholder’s
capacity as such and a court of competent jurisdiction specifically approves
such advancement; and
(iii)    the Indemnitee undertakes to repay the advanced funds to the Company or
the Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which such Indemnitee is found not to be entitled to
indemnification.
22.    INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from Losses, including reasonable
attorneys’ fees to the extent that such Losses are not fully reimbursed by
insurance and are incurred by reason of the Advisor’s bad faith, fraud, willful
misfeasance, intentional misconduct, gross negligence or reckless disregard of
its duties; provided, however, that the Advisor shall not be held responsible
for any action of the Board in following or declining to follow any advice or
recommendation given by the Advisor.
23.    NOTICES. Any notice, report or other communication (each a “Notice”)
required or permitted to be given hereunder shall be in writing unless some
other method of giving such Notice is required by the Articles of Incorporation
or the By-laws, and shall be given by being delivered by hand, by courier or
overnight carrier or by registered or certified mail to the addresses set forth
below:
To the Company:
American Realty Capital New York City REIT, Inc.
405 Park Avenue
New York, New York 10022

Attention:
Michael A. Happel
President

with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
To the Operating Partnership:
New York City Operating Partnership, L.P.
405 Park Avenue
New York, New York 10022
Attention: Michael A. Happel


17

--------------------------------------------------------------------------------




with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
To the Advisor:
New York City Advisors, LLC
405 Park Avenue
New York, New York 10022

Attention:
Michael A. Happel
President

with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 23.
24.    MODIFICATION. This Agreement shall not be amended, supplemented,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.
25.    SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
26.    GOVERNING LAW. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.
27.    ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.
28.    NO WAIVER. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
29.    PRONOUNS AND PLURALS. Whenever the context may require, any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

18

--------------------------------------------------------------------------------




30.    HEADINGS. The titles of sections and subsections contained in this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
31.    EXECUTION IN COUNTERPARTS. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.
[Remainder of page intentionally left blank]

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
AMERICAN REALTY CAPITAL NEW YORK CITY REIT, INC.
By:
/s/ Michael A. Happel    
Name: Michael A. Happel
Title: President

NEW YORK CITY OPERATING PARTNERSHIP, L.P.
By:
American Realty Capital New York City REIT, Inc.
its General Partner

By:
/s/ Michael A. Happel    
Name: Michael A. Happel
Title: President

NEW YORK CITY ADVISORS, LLC
By:
New York City Special Limited Partner, LLC
its Member

By:
American Realty Capital III, LLC
its Managing Member

By:
/s/ Nicholas S. Schorsch    
Name: Nicholas S. Schorsch
Title: Authorized Signatory


20